Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 07/07/2021.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Claim Rejections - 35 USC § 112
5.	Rejections of claims 5-6, 12-13 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn, in light of the amendment.
		
					Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dwek (IDS: US 6,248,946), and further in view of Janik (US 2006/0149813), Cassidy (IDS: US 2012/0059910), Angiulo et al. (IDS: US 6,456,304; hereinafter ANGIULO).
	Regarding claim 1, Dwek teaches A method ([abstract], 0method for delivering multimedia content to playback computers over network) comprising: 
displaying a first collection of media items via a graphical user interface (GUI) of a controller device(Fig. 3A, media items in search pane 344 or library pane 354 and channels in 382, the display in Fig. 3A is the GUI display of a controller device or computer with a Music Player 120 of Figs. 1-2), wherein the first collection of media items comprises (i) a plurality of multi-selectable media items (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], highlight more than one music items in subpane 344 or 354 to indicate a multiselect state; [col 5, line 63-67]-[col 6, line 1-6], like multi-selectable handle 330 in open or close display state, highlighted/selected music items are in multiselect state), wherein each multi-selectable media item in the first list of media items is configurable into a multi-select state (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 while the first music item is highlighted/selected to indicate a multiselect state;  [col 5, line 63-67]-[col 6, line 1-6], like multi-selectable handle 330 in open or close display state, highlighted/selected first music item is in multiselect state) that enables application of one multi-select queue management action to every multi-selectable media item in the first collection of media items that is in the multi-select state (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections are added to a playlist/queue with the “add to playlist” button 347 or 357 in the menu bar of 344 or 354 pane), and (ii) a plurality of non-multi-selectable container items (Fig. 3A & [col only one currently selected channel in 384 from the list of channels displayed via the down-arrow drop-down menu next to box 382, i.e. select one channel at a time; [col 9, line 58-65], a channel provides music selections, thus, a channel is a container having more than one music items); 
after receiving an input via the GUI (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user input to highlight one or more content items), putting a first multi-selectable media item of the plurality of multi-selectable media items into the multi-select state (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], after a user highlights a first music item in subpane 344 or 354, the user puts the first item in a multiselect state; [col 5, line 63-67]-[col 6, line 1-6], like multi-selectable handle 330 in open or close display state based on user input via the GUI, highlighted/selected first music item is in multiselect state after receiving a user input), wherein the first multi-selectable media item corresponds to first media content available from a first online streaming media service ([col 11, line 34-40], user can mark a streamed music selection from a channel to be accessed through the library pane 320b, therefore, the highlighted first music item in subpane 354 of the library pane 320b in Fig. 3A & [ col 8, line 19-21] can correspond to first media content available from a first online streaming media service, i.e., a first channel, via a first translation/streaming server of the online music library 110 of Fig. 1 & [col 4, line 26-30] & [col 4, line 60-67]; [col 9, line 62-65], channels are analogous to radio stations, each channel provides a continuous stream of music selections from a server of the online service system; [col 12, line 15-21], “pay-per-listen” service for users to purchase different events can be interpreted as a different service than first channel online service); 
while the first multi-selectable media item is in the multi-select state, and after receiving a selection of a second multi-selectable media item via the GUI (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 while the first music item is highlighted/selected to indicate a multiselect state), putting the second multi-selectable media item into the multi-select state (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user highlighting a second music item in subpane 344 or 354 is putting the second item in a multiselect state; [col 5, line 63-67]-[col 6, line 1-6], like multi-selectable handle 330 in open or close display state based on user input, highlighted/selected music items are in multiselect state),
Dwek suggests the limitation wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service ([col 11, line 34-40], user can mark a streamed music selection from a channel to be accessed through the library pane 320b, therefore, the highlighted second music item in subpane 354 of the library pane 320 in Fig. 3A & [ col 8, line 19-21] can correspond to second media content available from a second online streaming media service, i.e., a second channel that is different from the first channel, i.e. the first online streaming media service, via a second translation/streaming server of the online music library 110 of Fig. 1 & [col 4, line 26-30] & [col 4, line 60-67]; [col 9, line 62-65], channels are analogous to radio stations, each channel provides a continuous stream of music selections from a server of the online service system; [col 1, line 41-51], individuals may listen to many radio stations via internet connections; [col 12, line 15-21], “pay-per-listen” service for users to purchase different events can be interpreted as a different service than 
Dwek further teaches while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state… and after receiving a selection of one multi-select queue management action from a plurality of … actions of a menu, performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item(Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections of the first and second music items are added to a playlist/queue with the “add to playlist” button 347 or 357; Alternately, [col 15, line 19-26], player controls like play button, next song button for music selections in pane 530).
Although Dwek suggests users can select multiple music items from multiple services, Dwek does not seem to have expressly shown with an example for the limitation wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service.
However, Janik expressly teaches the limitations
 wherein the first multi-selectable media item corresponds to first media content available from a first online streaming media service and wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service (Figs. 4-5 & [0166]-[0168], a user can select first and second media content from different online streaming media services such as first as tracks of a playlist in window 34 of playlist editor 24, e.g., "Top 40 Radio" content object 20 represents the URL of an Internet 8 radio stream; [0193] & Fig. 1, there can be more than one online Internet 8 services; [0074] & [0084], user selectable content items can be digital files stored locally or streams from a server or servers on Internet 8 represented by URL or IP address/port-number; [0170], URLs of streams; Fig. 22 & [0092], user selectable content links to content stored in content creator’s or content aggregator’s servers in 46 of Fig. 22).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the user interface of Dwek to include online content streams from different internet services feature in Janik to achieve the claim limitation.  One would be motivated to make such a combination to provide an economically optimal architecture and management system for allowing users to access varying types of content including streams from online internet services (Janik: [0021], economically optimal content delivery system; [0074] & [0084], content in digital files or streams from online internet server or servers in [0193] & [0092]; Dwek: Fig. 1 &[col 4, line 26-30] & [col 4, line 60-67]; [col 9, line 62-65], channels are analogous to radio stations, providing a continuous stream of music selections from servers of the online service system; [col 1, line 41-51], individuals may listen to many radio stations via internet connections; [col 12, line 15-21], “pay-per-listen” service for users to purchase different events can be interpreted as a different service than first/second channel service). 
Although Dwek teaches while the first multi-selectable media item and the a plurality of … actions of a menu, performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item(Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections of the first and second music items are added to a playlist/queue with the “add to playlist” button 347 or 357), Dwek seems to be silent on the underlined limitations while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state, displaying a menu via the GUI, wherein the menu comprises a plurality of multi-select queue management actions and after receiving a selection of one multi-select queue management action from the plurality of multi-select queue management actions of the menu, performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item.
However, Cassidy teaches while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state(Fig. 14A & [0125], the selection of tracks which can be the first and second multi-selectable media items are accepted by selecting the done button 1430, selected tracks remain to be in the multi-select state, i.e., selections are not cancelled), displaying a menu via the GUI(Fig. 14B & [0126]-[0127], a play queue interface 1435 with an append to queue button 1455, A replace queue button 1460, play now button 1445 in the menu, play next button 1450 and cancel actions on playback queue button 1470), wherein the menu comprises a plurality of multi-select queue management actions(Fig. 14B & [0126]-[0127], a play queue interface 1435 with an append to queue button 1455, A replace ; and 
after receiving a selection of one multi-select queue management action from the plurality of multi-select queue management actions of the menu(Figs. 14B-14C & [0126]-[0128], receive a user selection of an append selected tracks to queue button 1455 or A replace queue button 1460 with selected tracks or other action, at least 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions), performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item(Fig. 14B & [0126]-[0127], receive a user selection of an append selected tracks to queue button 1455 or A replace queue button 1460 with selected tracks or other action, at least 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions; update queue or playlist in response to user input).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Dwek/Janik to include the features of queue or playlist management in Cassidy to achieve the claim limitation.  One would be motivated to make such a combination to provide users an intuitive way of media management and playing back queued or selected content (Cassidy: [0024]-[0025], alter playback queue or play list; [0125] & Figs. 14A-14C, intuitive interfaces for 
	Dwek/Janik/Cassidy does not seem to expressly teach the first collection of multi-selectable media items and non-multi-selectable container items in the graphic user interface are in a first list.
	However, ANGIULO teaches a collection of multi-selectable menu items and non-multi-selectable menu items in the graphic user interface are in a list (Fig. 3C & [col. 9, line 26-53], a program developer can set up a menu item to be selectable alone or with another previously selected item/event. The non-multi-selectable items like ‘click’ or ‘double click’, since they are mutually exclusive.  In contrast, ‘Page Load” and ‘Mouse Over’ are multi-selectable. The menu is a list).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, having seen the teachings of Dwek showing different type of media or container items in different list (Fig. 3A, e.g., media or container items like Songs, CDs in playlist of pane 320C and Channels in channel list of pane 320d) and ANGIULO illustrating a mixed types of menu items in a single list (Fig. 3C & [col. 9, line 26-53]) in front of him/her, to have modified the teaching of Dwek/Janik/Cassidy with the features of ANGIULO to achieve the claim limitation since media or container items in Dwek are menu items for users to select and invoke further action.  One would be motivated to make such a combination to set up a list of menu items with different attributes by an application program developer based on the context of the menu items for media/container item management and content delivery by applying known menu display technique to content management (Angiulo: Fig. 3C & [col. 9, line 26-53], if user desires, a program developer can set up a menu item to be non-multi-selectable or multi-selectable based on the context of the application program menu items). As a result, at least one pane of Dwek can be modified to have the recited 'first list’ look providing both multi-selectable and non-multi-selectable media/container items in the list.
Regarding claim 2, Dwek/Janik/Cassidy/Angiulo teaches The method of claim 1. Dwek teaches the one multi-select queue management action … is an add to queue action, and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted music selections are added to a playlist with the “add to playlist” button). Dwek seems to be silent on providing a plurality of multi-select queue management actions in a menu when items in search or library pane 344 or 354 are selected.
However, Cassidy teaches the limitation wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is an add to queue action, and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices (Cassidy: Fig. 14B & [0126]-[0127], receive a user selection of an append selected tracks in Fig. 14A to queue 
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have included the features of queue or playlist management in Cassidy in the user interface of Dwek/Janik/Cassidy/Angiulo to achieve the claim limitation.  One would be motivated to make such a combination to provide users an intuitive way of media management and playing back queued or selected content (Cassidy: [0024]-[0025], alter playback queue or play list; [0125] & Figs. 14A-14C, intuitive interfaces for selecting and operating on media and manage playback; Dwek: Fig. 3A, add to playlist, create playlist and delete entries in the playlist panel).

Regarding claim 3, Dwek/Janik/Cassidy/Angiulo teaches The method of claim 2. For reasons and motivations cited and discussed in claim 1, Dwek and Janik teach the limitation wherein adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices comprises causing at least one playback device of the one or more playback devices to add a link to the first multi-selectable media item and a link to the second multi-selectable media item to a queue stored on the at least one playback device of the one or more playback devices (Dwek: [col. 6, line 53-67], The highlighted item is a link to the database 114 via database index in [col 4, line 44-52] for retrieving a song or songs in a CD through streaming across the internet, user can play the highlighted music item in subpane 344 with button 345 of Fig. 3A via content streaming across the internet to the music player 120, the same is true for highlighted items; Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted first and adding selected items are adding links to the playlist; Fig. 3A, the playlist or queue is stored at least on the playback device, e.g., music player 130, shown in Fig. 3A & Fig. 1; Janik: Figs. 4-5 & [0166]-[0168], a user can select first and second media content from different online streaming media services such as “LIVE NPR” and “LIVE Top 40 Radio” in web page 22 as tracks of a playlist in window 34 of playlist editor 24, e.g., "Top 40 Radio" content object 20 represents the URL of an Internet 8 radio stream; [0193] & Fig. 1, there can be online Internet 8 services; [0074] & [0084], user selectable content items can be digital files stored locally or streams from a server or servers on Internet 8 represented by URL or IP address/port-number link; [0170], URLs/links of streams).
Regarding claim 4, Dwek/Janik/Cassidy/Angiulo teaches The method of claim 2. Dwek also teaches the limitation further comprising: after adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices, displaying a graphical representation of the first multi-selectable media item and a graphical representation of the second multi-selectable media item in a second list that is different than the first list (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted music selections in search pane 344 or Library pane 354 are added to a playlist, i.e., the “second list”, with the “add to playlist” button 347 or 357, the playlist 320c is displayed in the playlist pane 361 in [col 8, line 41-49]).

Regarding claim 5, Dwek/Janik/Cassidy/Angiulo teaches The method of claim 1. wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is a play now action (Fig. 14B & [0126], play now button 1445).

Regarding claim 6, Dwek/Janik/Cassidy/Angiulo teaches The method of claim 1. For reasons and motivations cited and discussed in claim 1, Cassidy also teaches the limitation wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is a replace queue action (Fig. 14B & [0127], a replace queue button 1460).

Regarding claim 7, Dwek/Janik/Cassidy/Angiulo teaches The method of claim 1. Dwek also teaches the limitation further comprising: after receiving an input via the GUI to select a non-multi-selectable container item, displaying contents of the non-multi-selectable container item in the GUI ([col 9, line 57-66], a channel selection box 382, a channel is a container item including music selections; [col 10, line 24-47] & Fig. 3B, information about the channel, i.e., a container item, currently selected/highlighted in the channel selection box 382 appears in the channel display subpane 384. Here, “displaying contents” is interpreted as “displaying one or more contents”).

Regarding claim 8, claim 8 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 1. Claim 8 is rejected with the same rationale as claim 1.

Regarding claim 9, claim 9 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 2. Claim 9 is rejected with the same rationale as claim 2.

Regarding claim 10, claim 10 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 3. Claim 10 is rejected with the same rationale as claim 3.

Regarding claim 11, claim 11 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller claim 4.

Regarding claim 12, claim 12 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 5. Claim 12 is rejected with the same rationale as claim 5.

Regarding claim 13, claim 13 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 6. Claim 13 is rejected with the same rationale as claim 6.

Regarding claim 14, claim 14 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 7. Claim 14 is rejected with the same rationale as claim 7.

Regarding claim 15, claim 15 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising program instructions (Fig. 1 & [col 16, line 1-5], music player 120 software program is open and executing on the computer; [col 4, line 31-43], installing a copy of music player 120, thus, player 120 is a program) executable by the one or more processors such that the controller device is configured to perform the method of claim 1.  Claim 15 is rejected with the same rationale as claim 1.

Regarding claim 16, claim 16 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising program instructions (Fig. 1 & [col 16, line 1-5], music player 120 software program is open and executing on the computer; [col 4, line 31-43], installing a copy of music player 120, thus, player 120 is a program) executable by the one or more processors such that the controller device is configured to perform the method of claim 2.  Claim 16 is rejected with the same rationale as claim 2.

Regarding claim 17, claim 17 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising program instructions (Fig. 1 & [col 16, line 1-5], music program) executable by the one or more processors such that the controller device is configured to perform the method of claim 3.  Claim 17 is rejected with the same rationale as claim 3.

Regarding claim 18, claim 18 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising program instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer; [col 4, line 31-43], installing a copy of music player 120, thus, player 120 is a program) executable by the one or more processors such that the controller device is configured to perform the method of claim 4.  Claim 18 is rejected with the same rationale as claim 4.

Regarding claim 19, claim 19 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer; [col 4, line 31-43], installing a copy of music player 120, thus, player 120 is a program) executable by the one or more processors such that the controller device is configured to perform the method of claim 5.  Claim 19 is rejected with the same rationale as claim 5.

Regarding claim 20, claim 20 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising program instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer; [col 4, line 31-43], installing a copy of music player 120, thus, player 120 is a program) executable by the one or more processors such that the controller device is configured to perform the method of claim 6.  Claim 20 is rejected with the same rationale as claim 6.


			Response to Arguments/Remarks

50. 	Applicant’s arguments/remarks filed on 07/07/2021 with regard to the rejection of claim 1 under 35 U.S.C. 103(a) have been considered and the examiner disagrees that Dwek fails to suggest the limitations “wherein the first multi-selectable media item corresponds to first media content available from a first online streaming media service and wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service”.
As outlined in the rejection of claim 1, Dwek teaches the limitation:
wherein the first multi-selectable media item corresponds to first media content available from a first online streaming media service ([col 11, line 34-40], user can mark a streamed music selection from a channel to be accessed through the library pane 320b, therefore, the highlighted first music item in subpane 354 of the library pane 320b in Fig. 3A & [ col 8, line 19-21] can correspond to first media content available from a first online streaming media service, i.e., a first channel, via a first translation/streaming server of the online music library 110 of Fig. 1 & [col 4, line 26-30] & [col 4, line 60-67]; [col 9, line 62-65], channels are analogous to radio stations, each channel provides a continuous stream of music selections from a server of the online 

Dwek suggests the limitation:

wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service ([col 11, line 34-40], user can mark a streamed music selection from a channel to be accessed through the library pane 320b, therefore, the highlighted second music item in subpane 354 of the library pane 320 in Fig. 3A & [ col 8, line 19-21] can correspond to second media content available from a second online streaming media service, i.e., a second channel that is different from the first channel, i.e. the first online streaming media service, via a second translation/streaming server of the online music library 110 of Fig. 1 & [col 4, line 26-30] & [col 4, line 60-67]; [col 9, line 62-65], channels are analogous to radio stations, each channel provides a continuous stream of music selections from a server of the online service system; [col 1, line 41-51], individuals may listen to many radio stations via internet connections; [col 12, line 15-21], “pay-per-listen” service for users to purchase different events can be interpreted as a different service than first/second channel service).

The examiner acknowledges that Dwek does not seem to have expressly shown with an example for the limitation wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service. However, this limitation is expressly taught by Janik. That is, Janik teaches:
wherein the first multi-selectable media item corresponds to first media content available from a first online streaming media service and wherein the second multi-selectable media item corresponds to second media content available from a second online streaming media service different than the first online streaming media service (Figs. 4-5 & [0166]-[0168], a user can select first and second media content from different online streaming media services such as first media content from “LIVE NPR” and second media content from “LIVE Top 40 Radio” in web page 22 as tracks of a playlist in window 34 of playlist editor 24, e.g., "Top 40 Radio" content object 20 represents the URL of an Internet 8 radio stream; [0193] & Fig. 1, there can be more than one online Internet 8 services; [0074] & [0084], user selectable content items can be digital files stored locally or streams from a server or servers on Internet 8 represented by URL or IP address/port-number; [0170], URLs of streams; Fig. 22 & [0092], user selectable content links to content stored in content creator’s or content aggregator’s servers in 46 of Fig. 22).

The examiner further relies on Cassidy to teach: 
while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state(Fig. 14A & [0125], the selection of tracks which can be the first and second multi-selectable media items are accepted by selecting the done button 1430, selected tracks remain to be in the multi-select state, i.e., selections are not cancelled), displaying a menu via the GUI(Fig. 14B & [0126]-[0127], a play queue interface 1435 with an append to queue button 1455, A replace queue button 1460, play now button 1445 in the menu, play next button 1450 and cancel actions on playback queue button 1470), wherein the menu comprises a plurality of multi-select queue management actions(Fig. 14B & [0126]-[0127], a play queue interface 1435 with an append to queue button 1455, A replace queue button 1460 and other actions,  at least 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions in a menu); and 
after receiving a selection of one multi-select queue management action from the plurality of multi-select queue management actions of the menu(Figs. 14B-14C & [0126]-[0128], receive a user selection of an append selected tracks to queue button 1455 or A replace queue button 1460 with selected tracks or other action, at least 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions), performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item(Fig. 14B & [0126]-[0127], receive a user selection of an append selected tracks to queue button 1455 or A replace queue button 1460 with selected tracks or other action, at least 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions; update queue or playlist in response to user input).

The examiner relies on ANGIULO to teach
 a collection of multi-selectable menu items and non-multi-selectable menu items in the graphic user interface are in a list (Fig. 3C & [col. 9, line 26-53], a program developer can set up a menu item to be selectable alone or with another previously selected item/event. The non-multi-selectable items like ‘click’ or ‘double click’, since they are mutually exclusive.  In contrast, ‘Page Load” and ‘Mouse Over’ are multi-selectable. The menu is a list).

summarized by the applicant in the remark:
“while the first multi-selectable media item [corresponding to media content available from a first online streaming media service] and the second multi-selectable media item [corresponding to media content available from a second online streaming media service different than the first online streaming media service] are in the multi-select state, displaying a menu via the GUI, wherein the menu comprises a plurality of multi-select queue management actions; and after receiving a selection of one multi-select queue management action from the plurality of multi-select queue management actions of the menu, performing the selected multi- select queue management action for both the first multi-selectable media item and the second multi-selectable media item.”
With motivations cited and discussed in the rejection.  Please see the rejection of claim 1 for details.
The examiner would like to mention that Applicant argues the limitations in Dwek, Cassidy and Angiulo individually, while the rejections are based on combinations of Dwek/Janik/Cassidy/Angiulo.  One cannot show the rejections are not obvious by attacking references individually. Applicant is directed to see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

51. No additional arguments presented for other claims.


Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
    Sherwood (US 2012/0210205), Figs. 8-9, [0003] & [0079] & Fig. 1, files & URL streams internet content.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179